UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNIVERSITAS EDUCATION, LLC,
                                                                      No. 11 CV 1590-LTS-HBP

                                   Plaintiff,

                 -against-

NOVA GROUP, INC., as trustee, sponsor,
and fiduciary of the CHARTER OAK
TRUST WELFARE BENEFIT PLAN,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed in their entirety Plaintiff’s March 23, 2020,

letter motions requesting entry of judgment against Moonstone Partners, LLC, Benistar Admin

Services, Inc. (“BASI”), and Molly Carpenter, (Docket Entry Nos. 658, 659), as well as the March

30, 2020, letter from counsel for those entities opposing entry of judgment (Docket Entry No. 660).

Plaintiff’s letter motions request relief that is not enumerated in NYSD Local Civil Rule 7.1(d),

which describes applications which may be brought by letter motion.

                 Accordingly, the motions are DENIED without prejudice to formal motion practice

in compliance with the relevant federal, local, and individual procedural rules of Court. Any such

motion must address the legal basis, if any, for the Court’s exercise of personal jurisdiction over

the non-party entities named in the above-referenced letter motions, whether such a motion is the

appropriate procedural mechanism by which the Court can enforce its Memorandum Order

confirming the arbitration award in this case (Docket Entry No. 40) against non-parties to the

underlying litigation, and whether such motion practice is consistent with the limitations of

ancillary jurisdiction as described in Peacock v. Thomas, 516 U.S. 349 (1996), and the Court’s



REQJDGMNTDENORD.DOCX                                       VERSION MARCH 31, 2020                1
order interpreting Peacock and denying Plaintiff’s prior turnover motion in this case. See Docket

Entry No. 545. Any such motion must also address the legal and factual basis for the requested

judgment amount in light of any recoveries Plaintiff has already obtained.

       SO ORDERED.

Dated: New York, New York
       March 31, 2020


                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




REQJDGMNTDENORD.DOCX                            VERSION MARCH 31, 2020                         2
